Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 Feburary 5, 2016 VIA EDGAR TRANSMISSION Ms. Karen Rossotto U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Dear Ms. Rossotto: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Trust respectfully requests withdrawal of the following Post-Effective Amendments to the Trust’s Registration Statement on Form N-1A. Post Effective Amendment Number Date Filed Submission Type Accession Number 90 1/8/2016 485BXT 0000894189-16-006746 89 1/8/2016 485BXT 0000894189-16-006745 88 1/8/2016 485BXT 0000894189-16-006744 87 12/11/2015 485BXT 0000894189-15-006318 86 12/11/2015 485BXT 0000894189-15-006317 85 12/11/2015 485BXT 0000894189-15-006316 81 11/13/2015 485BXT 0000894189-15-005846 80 11/13/2015 485BXT 0000894189-15-005845 79 11/13/2015 485BXT 0000894189-15-005844 77 10/16/2015 485BXT 0000894189-15-005255 76 10/16/2015 485BXT 0000894189-15-005254 75 10/16/2015 485BXT 0000894189-15-005253 73 9/17/2015 485BXT 0000894189-15-004793 72 9/17/2015 485BXT 0000894189-15-004792 71 9/17/2015 485BXT 0000894189-15-004791 70 8/19/2015 485BXT 0000894189-15-004154 69 8/19/2015 485BXT 0000894189-15-004153 68 8/19/2015 485BXT 0000894189-15-004152 61 6/22/2015 485A 0000894189-15-002995 60 6/22/2015 485A 0000894189-15-002994 59 6/22/2015 485A 0000894189-15-002993 If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust
